DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 4, and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narsutis et al. (US 5945145, hereinafter ‘Narsutis’) in view of Bosman et al. (US 8297841, hereinafter ‘Bosman’).

However, Bosman teaches a similar packaging bag wherein the transverse sealed seams are formed by sealing an outer side of the film (claim 22) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create end seals in both the inner and outer layers of the Narsutis packaging as taught by Bosman, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the Narsutis seal to the outer layer as taught by Bosman, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Narsutis as modified above discloses the claimed invention as set forth above, except does not expressly disclose the exact end region width, the print layer, specific size ranges, or particular materials of construction as claimed.
However, it is noted that each of these differences between the claimed invention and the prior art cited were absolutely within the level of general knowledge in the art at the time of the invention as common variations of packaging design for reasons such as increased strength, decreased manufacturing costs, advertising, etc. These features are so well known that specific siting of prior art demonstrating such is unnecessary, as the 
It would have been an obvious matter of design choice to create the packaging disclosed by Narsutis as modified above with the claimed sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the packaging disclosed by Narsutis as modified above with the claimed size ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the packaging disclosed by Narsutis as modified above with the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Narsutis as modified above discloses the claimed invention except for the assembly further comprising the print layer as claimed. It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that printed matter may be placed on the substrate may render 
The Examiner asserts that the Narsutis as modified above assembly is the same structure claimed by applicant and the sole difference is in the presence of printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., indicia or instructions on the assembly to inform the proper folding of the assembly into a package) and the substrate (e.g., assembly), which is required for patentability.
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the presence of the printed matter, which by itself is non-statutory subject matter. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made provide the Narsutis as modified above assembly with a print layer as claimed.

Response to Arguments
5.	Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
	Applicant argues that Narsutis as modified above does not meet the scope of the claim language ‘consists of a film’ because the combination necessarily requires two films. This argument has been considered, however is not persuasive in light of a laminated, two layer film still meeting the scope of being ‘a film’ as set forth in the 

Conclusion
6.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 2, 2021